Justice COATS,
dissenting.
While I consider the discipline meted out today to be out of all proportion to any misconduct proven below, I am even more concerned about what I perceive to be the exaggerated deference shown by the majority to the machinery we have ourselves creat*1252ed to assist in supervising and regulating the profession. Despite acknowledging (as it must) the hearing board’s fundamental legal error in characterizing the settlement funds deposited into the estate account, the majority continues to treat as near sacrosanct the board’s factual and credibility assessments (which I believe to be incurably tainted by that error) and attempts to mold these findings into a theory of wrongdoing quite distinct from that found by the board, although equally unsupported by the record. Most of all, however, I am concerned that the process of attorney regulation not become a weapon in the struggle among attorneys for client control and apportionment of legal fees, something I believe we will all come to regret. I therefore respectfully dissent and briefly explain my concerns.
Although I consider the board’s reasoning flawed in a number of key respects, I think its findings of misconduct stem largely from two fundamental errors: one primarily legal in nature and the other primarily evidentia-ry. The first was the board’s failure to appreciate the legal significance of commingling settlement proceeds with the other assets of the estate. The second was the board’s insistence that Erpelding, the personal repi’esentative, authorized only the payment of Mihm’s costs and Haines’s portion of the Chenault settlement, according to the contingency fee agreement entered into by Haines, Mihm, and the estate, despite Erpelding’s own protestations to the contrary. But for these two misperceptions, the board’s characterization of Haines’s conduct as a knowing conversion, or knowing misappropriation, of property rightfully belonging to her co-counsel and the estate, becomes a distribution of estate funds, authorized (at least to all outward appearances) by the personal representative, within whose discretion it lay to make such a distribution.
With regard to the former, which is the crux of any allegation of misappropriation from Haines’s litigation co-counsel, Mihm, even the majority now concedes that the board erred. Haines’s withdrawals from the estate account in payment for her legal fees could not, as a matter of law, amount to a misappropriation of property from Mihm because Mihm retained no superior claim to those particular monies. By restrictively endorsing the settlement check to the estate account and consenting to its deposit, regardless of his expectations about the purposes to which the estate might ultimately apply the settlement funds, Mihm relinquished possession of it and permitted the settlement funds to become assets of the estate, subject to claims by creditors and distribution to heirs, under the sole authority of the personal representative. See § 15-12-805, C.R.S. (2007) (setting forth the order in which a personal representative is required to pay creditors’ claims).
Whether the board actually believed the funds deposited into the estate account retained an independent character as settlement funds and remained subject to distribution according to the terms of the contingency fee agreement rather than the statutory priorities governing estate assets; or (as it suggests in its findings) it understood that they no longer retained such independent character but considered this distinction to be a “legal loophole,” which it felt free to disregard in finding that Haines misappropriated property from Mihm, the error was of equal effect. Whatever misconduct Haines may otherwise have committed, she could not have misappropriated property from someone who neither possessed nor demonstrated any superior claim to it.
The board’s mistake about the legal effect of the contingency fee agreement, however, impacted not only its conclusion about misappropriation from Mihm but also its finding of misappropriation in general. It was clear that apart from, and long before, the litigation contingency fee agreement, Haines entered into a fee agreement with the estate to be paid on an hourly basis for work done in administering the estate, and she claimed substantially more than the $70,000 she withdrew for work already done pursuant to that agreement. The board was not concerned about, and never disputed, the fact that the estate owed her those hourly fees,1 finding *1253instead that the settlement funds deposited into the estate account remained subject to distribution according to the contingency fee agreement; that Erpelding understood as much and intended to authorize payment only according to that agreement; and that Haines must have been aware of his intent to authorize her withdrawal of only $4,000 in fees because that would have been the full extent of her share of the settlement proceeds.
The board’s mistaken belief that the contingency fee agreement controlled distribution therefore not only led it to erroneously treat estate monies as belonging to Mihm but also colored its findings concerning Erpeld-ing’s authorization and Haines’s entitlement to payment. Its finding that Haines paid herself an amount she knew was unauthorized, which was essential to its finding of a knowing misappropriation from the estate as well as from Mihm, was an inference directly from its mistaken belief that Erpelding lacked the legal authority to pay other estate debts from the account. In addition, however, the board’s factual finding that Erpelding intended to authorize a withdrawal of Haines’s $4,000 share of the contingency fee from the Chenault settlement simply ignored Erpelding’s own testimony and was absolutely without support in the evidentiary record.
Apart from the questionable propriety of making a distribution of the Chenault settlement at that time,2 Erpelding steadfastly denied doing any such thing. Both his affidavit and deposition testimony made clear that despite Campbell’s failure to specify an amount, when he told Campbell to do whatever was necessary to pay both firms as requested, he understood perfectly well that Campbell was requesting payment for work done by the firm in administering the estate. Erpelding testified that he misunderstood only the amount of estate fees due to Haines.
Erpelding, however, attributed his misunderstanding to his own assumption that estate fees were limited in Colorado to a statutorily-prescribed percentage of estate assets, as would have been the case in California, where he practiced probate law for some fifty years. See Cal. Prob.Code § 10810 (providing that an attorney for the personal representative shall receive compensation based on the value of the estate accounted for as follows: four percent on the first $100,000 and three percent on the next $100,000, which in the case at hand would result in $7,000 in compensation based on the $200,000 amount). Erpelding’s own testimony therefore indisputably established his understanding of Campbell’s request as one for payment of the firm’s legal probate fees, as well as his intent to authorize payment of those fees. He was merely operating under the misapprehension that any such payment would have to be made at a statutorily-prescribed rate, rather than according to either the contingency or hourly fee agreements.3
The board’s factual findings about the inadequacy of Campbell’s request and Erpeld-ing’s actual intent, not to mention its assessment that Haines must have known of *1254Erpelding’s intent to authorize no more than her share of the contingency fee, were therefore flatly contradicted by the record. While Campbell’s failure to specify the precise amount of his request, relying instead on Erpelding’s understanding from prior billing, may have amounted to a lapse on his part, the board’s conclusion that Erpeld-ing understood the request as one for the Haines firm’s share of the contingency fee was clearly erroneous; and to infer that Haines must have known that Erpelding was conflating Colorado and California probate law or to suggest that she should have warned him not to make that mistake, is nothing short of preposterous. In light of his own mistake about the controlling law, even Erpelding allowed that Haines’s withdrawal based on the amount of her hourly billing may have been the result of a misunderstanding.4
In fact, all four of the hearing board’s findings of misconduct were inextricably intertwined with these two fundamental errors. The board found that Haines violated Colo. RPC 1.4(b) by failing to explain to Erpelding that the monies from which her requested payment would have to come were subject to the contingency fee agreement, which was in fact not the case. It found that she violated Rules 1.15(a) and (c) by failing to keep separate property belonging to Mihm, which even the majority acknowledges to be error. And it found that Haines violated Rules 1.15(a) and (f) by taking money earned outside the contingency fee agreement, thereby failing to preserve the estate’s portion of the settlement proceeds allotted it by the contingency fee agreement.
Finally, the board’s most serious finding— that Haines violated Rule 8.4(c) by misappropriating funds belonging to both the estate and Mihm — was justified on the grounds that the settlement proceeds should have been shared as set forth in the written fee agreement, allowing Haines no more than five percent of the $66,000 attorney fee award. With its own words, the board could not have made more clear that its findings with regard to ownership, entitlement, priority of payment, and authorization were all governed by its fundamental misunderstanding about the legal character of the commingled settlement funds.
Notwithstanding the majority’s acknowl-edgement that the Chenault settlement had become estate property, it continues to minimize both the impact of the board’s misunderstanding and the board’s inexplicable disregard of Erpelding’s own testimony.5 The majority continues to slavishly defer to the board’s ultimate factual conclusions, even though they were clearly inferred from erroneous premises. And in what can only be described as an unusually lengthy and disputatious recounting of the evidence, it searches the record for new and different support for the board’s discredited findings.
The core of the majority’s case for a knowing misappropriation remains the board’s “factual” conclusion that Haines’s conscious *1255objective was to take $70,000 without disclosure to or consent from either Erpelding or Mihm. Because the board, however, expressly reached this conclusion by mistakenly reasoning that Haines knew both she and her client were still bound by the terms of the fee agreement and that she was therefore entitled to, and Erpelding could authorize payment to her of, no more than a $4,000 contingent fee,6 that factual finding can be entitled to deference only if it finds support elsewhere in the record.7 I believe the majority goes awry by straining to marshal that support from bits and pieces of the record neither pursued nor relied on by the board itself.8
The terms in which the board’s findings of misconduct are couched and its own articulation of support for those findings should be sufficient to make this court doubt their reliability. In this case, however, I believe we should be particularly concerned by the outcome’s heavy dependence on credibility determinations involving the recollections, understandings, shadings, and motivations of eo-counsel with disparate financial interests, and by what I consider to be too great a willingness to defer to findings of the board, despite its having been influenced by a clear legal misconception. Instead, I believe this court has a greater responsibility (and with the “clear and convincing” standard of proof we intended to give ourselves greater latitude) in regulating the profession.
In large part because the ethical standards governing the profession are necessarily vague (at times even approaching the aspirational), I believe excessive deference by this court to any subordinate body we create implicates fundamental, due process concerns. Disbarment or suspension from the practice of law amounts to far more than exclusion from a voluntary group or association. It deprives a lawyer of the means to earn a living, and perhaps even of participating in public life, in a way that unquestionably affects substantial property rights and *1256expectations. See Burton v. Mottolese, 267 Conn. 1, 835 A.2d 998, 1014 (2003) (citing Kucej v. Statewide Grievance Comm., 239 Conn. 449, 686 A.2d 110 (1996), cert. denied, 520 U.S. 1276, 117 S.Ct. 2457, 138 L.Ed.2d 214 (1997)) (recognizing a license to practice law as a vested property interest entitled to protections of due process of law). Although ostensibly not intended as punishment, see In re Cardwell, 50 P.3d 897, 904 (Colo.2002), this official deprivation of property necessarily entitles attorneys to reasonable notice of the standards to which they must conform their conduct and reasonable consistency in the application of those standards. Cf. Vill. at Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982) (holding legislative proscriptions void for vagueness if too indefinite to give a person of ordinary intelligence a reasonable opportunity to know what is prohibited or insufficiently explicit to avoid arbitrary and discretionary enforcement).
I believe that both the “clear and convincing” standard of proof and the right to individualized review by this court designedly serve to offset the substantial degree of ambiguity purposely left in our descriptions of professional misconduct, as well as the almost unbridled discretion left to the board in prescribing sanctions.9 The former standard serves not only to require convincing proof of objectionable conduct, mental states, and injury, but also to ensure that attorney conduct is sanetionable only to the extent that it clearly lies beyond the bounds, rather than merely at the less-clearly defined fringes, of acceptable behavior. The latter serves to ensure that even minimally guided discretion, especially in the fashioning of sanctions for the protection of the public, will not be applied too disparately, according to the individual sensibilities of continuously varying board members. Were we to consider our review of professional discipline as limited, for instance, as our review of criminal prosecutions and sentencing, I believe the dictates of due process would require us to much more clearly define the behavior and circumstances meriting the official deprivation of property and reputation resulting from disbarment.
From the record before us I am unable to say what, if any, sanetionable conduct was committed by Haines, much less what the sanction for it should be. Because it seems clear to me, however, that the record does not support a finding, by clear and convincing evidence, that she knowingly converted the property of either her client or her co-counsel, I would reverse the board’s order of disbarment and remand for any further proceedings that might be justified under a correct interpretation of controlling law.
I therefore respectfully dissent.
I am authorized to state that JUSTICE RICE joins in this dissent.

. Interestingly, both the board and the majority suggest that Mihm was also owed approximately *1253$500,000 in hourly fees, logged in connection with the Florida litigation. Unlike Haines, however, Mihm was hired only on a contingency fee basis, and therefore his entitlement to attorney fees was entirely dependent upon the proceeds of any litigation, regardless of the time he may have expended in acquiring it.


. The express terms of the contingency fee agreement referred to payment only upon conclusion of the case. Had the settlement of the Chenault litigation remained separate from the other estate funds, there seems to be little question that the agreed-upon contingent attorney fee for litigation could have been taken before the estate's share went to pay its other debts. Both Mihm and Campbell testified, however, that it would have been premature to distribute the proceeds recovered through litigation until all of the litigation was complete.


. "I believed I authorized them to pay themselves pursuant to statutory authority which would have provided only a small percentage of the overall assets available in the estate being paid for attorney's fees.” Deposition of John Erpelding 87 (Sept. 4, 2003). In responding to an inquiry from regulation counsel regarding discussions with Haines and Campbell about payment of their fees, Erpelding said, "I have no recollection, specific or general regarding an amount of administrative costs, fees, or litigation fees. It never came up. I never even — I don’t even remember hearing the subject of litigation come up. But — but I said, 'You know, do what you — you have to do.’ And said, ‘I'm basing it on my experience,' which I assumed was pretty much the same in Colorado as it is here (California).” Id. at 38.


. As the board itself noted, Erpelding testified numerous times that Haines had done fine work for the estate, that he believed she made a mistake in taking the funds in question, and that he did not desire that she be harmed by discipline proceedings.


. Although its significance for purposes of the board's particular findings of misconduct remains unclear to me, the majority also continues to assert that Haines acted deceitfully toward Mihm because she was aware that Mihm and Erpelding had agreed that the estate would pay Mihm's costs and reserve the rest of the settlement for future litigation. Quite apart from Haines’s own denials, the evidence simply did not support any such awareness on her part. Erpelding was, of course, not at the December 19 meeting with Mihm, Haines, and Campbell, and was not yet on board with Mihm's proposal. All of the testimony, as well as Mihm's post-meeting letter, made clear that, at that point in time, Mihm’s proposal was nothing more than a proposal, to which Haines never agreed; and Erpelding testified that his acceptance came sometime later, around December 23. In fact, the board finds only that Mihm and Erpelding decided to use Mihm's fees to fund a war chest, “subject to Respondent's approval.” The majority's own inference from Campbell’s handwritten notes of his December 23 phone conversation with Erpelding that Erpelding communicated to Campbell his assent to Mihm’s proposal imputes a meaning to Campbell's notes that simply does not exist. At least in the absence of any awareness of an agreement between Mihm and Erpeld-ing to use the funds otherwise, Haines needed only Erpelding's authorization to be paid what she was owed by the estate, and not the consent of Mihm.


. Largely for the same reasons, the board rejected Haines's own testimony that she felt sure she had disclosed the specific amount she was requesting to Erpelding, as well as the testimony of both Haines and Campbell, who were present at the December 19 meeting, that Haines expressly disclosed to Mihm the amount of the firm’s hourly attorney fee claim at that time. (Although an associate of Mihm was also present, she could remember nothing about the meeting and therefore did not support Mihm's recollection.) In light of Campbell’s emphatic support for Haines's recollection of the December 19 meeting and his explanation for not again specifying the amount of their requested fee in his conversation with Erpelding, the board’s finding of a conscious objective to take without disclosure strongly implies a criminal conspiracy between Haines and Campbell.


. For example, the majority cites as evidence of Haines’s intent to take more than her share of the contingent attorney fee the annotation she appended to one of the two checks she cashed. As her testimony explained, long before Mihm’s entry into the case or the drafting of a contingency fee agreement, her firm had subdivided its Edouart estate records into a number of separate files, one of which was reserved for probate fees and costs incurred in connection with the Che-nault litigation, which her firm was billing on an hourly basis but had little expectation of ever recovering. Interestingly, the hearing board was so fixated on its theory that Haines and Erpeld-ing considered Campbell’s request and Erpeld-ing’s authorization to be for payment pursuant to the contingency fee agreement that it actually misquoted the notation as indicating "contingency fees” rather than “Probate fees and Costs in Chenault litigation,” as was actually the case.


.In this regard, the majority suggests that Haines took other money from the estate without permission, with regard to which no complaint was filed and no findings made. It suggests, for instance, that the $25,000 check she mailed to Mihm, along with his $84,000 costs reimbursement, to be used as a retainer for new local counsel, was unapproved by Erpelding; and that Haines spent $2,000 of estate money for an ethics consultation with Mr. Gross. As she explained when the matter was raised in passing, she retained Mr. Gross with regard to the upcoming litigation, and the bulk of his retainer was returned when it was not earned. The majority also cites the testimony of Mihm's associate that she did not see the figures Haines claimed to have scrawled on the back of her notes of the December 19 meeting, when those notes were originally transcribed, as evidence that they were only later added by Haines. In addition to the fact that Mihm’s associate testified that she remembered virtually nothing about the meeting or transcribing the notes, and was presuming that she must not have seen the figures or she would have transcribed them, the inference suggested by the majority appears to conflict with that drawn by the board, which believed instead that Haines annotated the figures at the meeting but deliberately concealed her planned distribution from Mihm.


. Cf. Statewide Grievance Comm. v. Botwick, 226 Conn. 299, 627 A.2d 901, 906 (1993) (“In attorney disciplinary proceedings, two interests are of paramount importance. On the one hand, we must not tie the hands of grievance committees and trial courts with procedural requirements so strict that it becomes virtually impossible to discipline an attorney for any but the most obvious, egregious and public misconduct. On the other hand, we must ensure that attorneys subject to disciplinary action are afforded the full measure of procedural due process required under the constitution so that we do not unjustly deprive them of their reputation and livelihood.”).